Citation Nr: 0001915	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  98-17 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated at 60 percent. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the veteran's claim on 
appeal.  The veteran, who had active service from December 
1944 to December 1945, appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 


REMAND

As a preliminary matter the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating (as 
opposed to entitlement to service connection), an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well grounded.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The veteran has indicated that he has been receiving VA 
treatment for his hearing condition at Crown Point VA 
Outpatient Clinic and at Lakeside VA Medical Center, where he 
has received a C.A.T scan.  However, these records do not 
appear to be contained in the claim file.  As such, these 
records should be obtained and added to the claims file.  See 
Bell v. Derwinski 2 Vet. App. 611 (1992).  

The veteran contends that the results from audiology 
examinations conducted with the use of hearing aids do not 
present an accurate picture of his impairment because he is 
unable to wear hearing aids in his left ear due to a chronic 
infection.  In this regard, the Board notes that service 
connection is in effect for otitis media of the right ear, 
but not of the left ear.  VA treatment records from January 
1998 noted that the veteran complained of a 50-year history 
of malodorous otorrhea in the left ear, recently increasing 
in severity.  In addition, the veteran complained of 
difficulty in using his hearing aids.  Based on this evidence 
and the veteran's contentions, the Board finds that 
additional development is necessary to determine if the 
veteran is unable to wear his hearing aids, and if so, 
whether such factors would have a bearing on the evaluation 
of the veteran's hearing loss, including consideration of 
38 C.F.R. § 3.321 (b)(1).  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain all VA treatment 
records relating to the veteran's ears 
and hearing loss from Crown Point VA 
Outpatient Clinic and Lakeside VA Medical 
Center, and add them to the claims file.

2.  The veteran should be afforded an 
examination of his ears by an appropriate 
physician.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to report complaints and clinical 
findings in detail and clinically 
correlate the complaints and clinical 
findings to a diagnosed disorder.  The 
examiner is further requested to state 
whether the veteran has evidence of 
chronic ear infection, and the extent to 
which such an infection, if present, 
prevents the veteran from wearing any 
hearing aids, particularly in the left 
ear.  If the examiner determines that the 
veteran is unable to wear hearing aids in 
either or both ears, the veteran should 
be given an audiological examination 
without the use of such hearing aids in 
the affected ear(s).  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (1999), copies of all pertinent 
medical records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  Based on the 
finding of the VA examination, the RO 
should again consider the assignment of 
an extraschedular evaluation for the 
veteran's hearing loss under the 
provisions of 38 C.F.R. § 3.321 (b)(1).  
If the benefit sought is not granted, the 
appellant and his representative should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  
	

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


